           Case 1:19-cv-05750-GHW Document 40 Filed 12/02/20 Page 1 of 1

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 12/2/2020
------------------------------------------------------------------X
  FRANCISCO TAVERAS,                                              :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :        1:19-cv-05750-GHW
                                                                  :
  H & W DELI GROCERY, INC and PEDRO                               :            ORDER
  SANTANA,                                                        :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         On November 24, 2020, the Court scheduled a teleconference for December 1, 2020 to

discuss Offit Kurman’s motion to withdraw as counsel of record for Defendants. See Dkt. Nos. 37-

38. As stated on the record during the December 1, 2020 teleconference, the Court will instead

discuss Offit Kurman’s motion on December 4, 2020 at 9:30 a.m. so that Defendant Pedro Santana

may retain an interpreter to assist in his participation at the conference. The parties are directed to

the Court’s Emergency Rules in Light of COVID-19, which are available on the Court’s website, for

the dial-in number and other relevant instructions. The parties are specifically directed to comply

with Rule 2(C) of the Court's Emergency Rules.

         Counsel for Defendants is directed to coordinate with Mr. Santana and the Southern District

of New York’s Interpreters Office regarding the logistics for the teleconference. Counsel for

Defendants is further directed to serve this order on Mr. Santana and retain proof of service.

       SO ORDERED.

 Dated: December 2, 2020                                      _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
